             Case 2:18-cv-02698-KJM-KJN Document 41 Filed 07/08/20 Page 1 of 3


 1    Richard W. Osman, State Bar No. 167993                        Catherine A. Beekman, State Bar No. 245605
      Sheila D. Crawford, State Bar No. 278292                      BEEKMAN CORTES LLP
 2    BERTRAND, FOX, ELLIOT, OSMAN &                                940 Adams Street, Suite J
      WENZEL                                                        Benicia, CA 94510
 3
      The Waterfront Building                                       Telephone: (707) 346-3060
 4    2749 Hyde Street                                              Facsimile: (707) 561-6646
      San Francisco, California 94109
 5    Telephone: (415) 353-0999                                     Attorneys for Plaintiff
      Facsimile: (415) 353-0990                                     CARLOS M. GOMEZ, SR.
 6    Email: rosman@bfesf.com
             scrawford@bfesf.com
 7

 8    Attorneys for Defendants
      CITY OF VACAVILLE AND
 9    OFFICER WILLIAM BOEHM

10                                   IN THE UNITED STATES DISTRICT COURT
11                                 FOR THE EASTERN DISTRICT OF CALIFORNIA
12   CARLOS M. GOMEZ, SR.,                                     Case No. 2:18-CV-02698-KJM-KJN
13            Plaintiff,
14                                                             STIPULATED REQUEST TO CONTINUE
     v.                                                        EXPERT DISCOVERY CUT OFF; ORDER
15
     CITY OF VACAVILLE, a public entity;
16   Vacaville Police Officer WILLIAM BOEHM;
     and DOES 1-10,
17

18            Defendants.

19

20    TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
21            Plaintiff CARLOS M. GOMEZ, SR. and defendants OFFICER WILLIAM BOEHM and CITY
22    OF VACAVILLE, by and through their attorneys of record, hereby stipulate as follows:
23            IT IS HEREBY STIPULATED BY AND BETWEEN the parties to the above-captioned matter
24    and it is respectfully requested that the Court issue an order continuing expert discovery cut off from July
25    17, 2020, to August 21, 2020.
26            Good cause exists for the requested continuance.              The parties timely disclosed experts and
27    produced expert reports on June 12, 2020.             The experts and counsel in this matter have limited
28    availability to conduct the depositions because numerous events that were scheduled over the past several
30
                                                                1
31   STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY CUTOFF; ORDER
     Gomez v. City of Vacaville, et al..; USDC Eastern District of CA Case No. 2:18-CV-02698-KJM-KJN
             Case 2:18-cv-02698-KJM-KJN Document 41 Filed 07/08/20 Page 2 of 3


 1    months have been continued to the month of July 2020. Additionally, Plaintiff’s medical expert, an

 2    Emergency Room physician, has experienced an impact on his practice and available time and plaintiff’s

 3    counsel believes it will be difficult to schedule his deposition prior to the currently-scheduled expert

 4    discovery cut off of July 17, 2020.

 5            There have been two previous requests to continue the expert discovery cut off. (Docket Nos. 32

 6    and 39.) This extension will not affect any other dates previously set by the Court.

 7            For the reasons set forth above, the parties respectfully request this Court continue the previously

 8    set expert discovery cut off.

 9            IT IS SO STIPULATED AND REQUESTED THROUGH THE PARTIES COUNSEL OF

10    RECORD.

11    Dated: July 1, 2020                                     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

12
                                                              By: /s/ Richard W. Osman
13                                                                Richard W. Osman
                                                                  Sheila D. Crawford
14                                                                Attorneys for Defendants
                                                                  OFFICER WILLIAM BOEHM and CITY OF
15
                                                                  VACAVILLE
16

17    Dated: July 1, 2020                                     BEEKMAN CORTES LLP

18
                                                              By: /s/Catherine A. Beekman
19                                                                Catherine A. Beekman
                                                                  Attorneys for Plaintiff
20                                                                CARLOS M. GOMEZ SR.
21

22                                 ELECTRONIC CASE FILING ATTESTATION

23            I, Richard W. Osman, hereby attest that I have on file all holograph signatures for any signatures

24    indicated by a conformed signature (“/s/”) within this E-filed document or have been authorized by

25    counsel to show their signature on this document as /s/.

26    Dated: July 1, 2020                               BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

27
                                                        By: /s/ Richard W. Osman
28                                                            Richard W. Osman
30
                                                                2
31   STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY CUTOFF; ORDER
     Gomez v. City of Vacaville, et al..; USDC Eastern District of CA Case No. 2:18-CV-02698-KJM-KJN
             Case 2:18-cv-02698-KJM-KJN Document 41 Filed 07/08/20 Page 3 of 3


 1                                                         ORDER

 2            WHEREFORE, good cause appearing and pursuant to stipulation of the parties, it is hereby

 3    ordered that the expert discovery cut off is continued from July 17, 2020, to August 21, 2020.

 4

 5            IT IS SO ORDERED.

 6
      Dated: July 8, 2020
 7

 8

 9    /2698.stip ext

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

30
                                                                3
31   STIPULATED REQUEST TO CONTINUE EXPERT DISCOVERY CUTOFF; ORDER
     Gomez v. City of Vacaville, et al..; USDC Eastern District of CA Case No. 2:18-CV-02698-KJM-KJN
